DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/12/2021 have been considered by the Examiner.

Specification
The Specification is objected to for the following informalities:
Para. [0078] - “transmitted unit 110” lacks clarity. Examiner assumes “transmitter unit 110”.
Same reference numeral used for difference elements (Para. [0052] - transmitter unit 120; receiver unit 120) which lacks clarity.
Appropriate correction is required.

Claim Objections
Claim(s) 3 are objected to because of the following informalities:  
Claim(s) 3 recite a phrase “the frequency” in line 3. Examiner suggests amending the phrase to recite “a frequency” in order to restore antecedent clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 7 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Oswald et al. (US 7750841; hereinafter Oswald) in view of Levine et al. (US 8629576).
Regarding claim 1, Oswald teaches in figure(s) 1-29 a system for through-wall locating (col. 15 lines 25-30 :-  apparatus is operable to receive and detect signals through walls or floors, within walls or floors, from under the ground) comprising: 
a transmitter unit (transmitter unit 104/antenna 118; figures 7,1) for transmitting a continuous waveform (transmitted antenna signal 106 to electromagnetic antenna array;  col. 26 lines 60-61 :- a directional antenna is provided which is swept continuously across the detection space); 

    PNG
    media_image1.png
    411
    582
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    256
    331
    media_image2.png
    Greyscale

a receiver unit (receiving unit 200/202 with receiver 210/antenna 212; figures 1,9-10) for detecting a location of the transmitter unit through a wall (col. 15 line 28 - receive and detect signals through walls or floors), the receiver unit comprising: 
receiving circuitry (circuits 210,232,234,260 of 200) for receiving the continuous waveform (106); and 
an output (output 302) for outputting an indication of a proximity (col. 29 lines 10-15 :- determine the displacement of the object …this can vary according to factors such as the number of and proximity of the receiving units) between the transmitter unit and receiver unit (col. 29 lines 1-15 :- relative timings can allow the angular position of the transmitter to be determined, delay would give an indication of the distance between the transmitter and the receiver), wherein a characteristic of the indication of the proximity depends on strength of a magnetic field (col. 2 lines 30-40 :- signal strength varies as 1/D.sup.2 (where D is the distance to the object being tracked) the receiving means has a dynamic range of greater than 15 dB, preferably greater than 20 dB, 25 dB, 27 dB or 30 dB) generated by the transmitter unit (118/104) at a location of the receiving circuitry (200).
wherein, the receiver unit (200/202) and the transmitter unit (118/104) are located on opposite sides of the wall through (col. 15 line 28 - receive and detect signals through walls or floors implies transmitter and receiver opposite side of through wall) which the location of the transmitter unit is being detected (col. 40 line 54 :-  through-wall sensing; wall of detection area 108; figures 1-2).  
Oswald does not teach explicitly the continuous waveform being an unmodulated electromagnetic waveform; 
However, Levine teaches in figure(s) 1 the continuous waveform being an unmodulated electromagnetic waveform (col. 7 lines 2-3 :- A substantially un-modulated sine carrier frequency waveform; col. 1 line 24 - travelling electromagnetic wave; 125 in fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Oswald by having the continuous waveform being an unmodulated electromagnetic waveform as taught by Levine in order to provide detection using appropriate electromagnetic wave from among limited possibilities of modulated vs unmodulated as evidenced by "In contrast to a modulated radio waveform having a non-zero bandwidth, the single frequency, nominally zero-bandwidth, power transmission sine wave can be advantageously used, via the methods described here, on frequencies that also carry communication signals, without significant degradation of said communication signals" (col. 7 lines 26-32).

Regarding claim 2, Oswald in view of Levine teaches the system of claim 1, 
Levine additionally teaches in figure(s) 1 wherein the transmitter unit comprises a transmitting solenoid  (115) for transmitting the continuous waveform and wherein the receiving circuitry comprises a receiving solenoid (155) for receiving the continuous waveform from the transmitting solenoid, and wherein the receiver unit further comprises an amplifier (col. 5 line 62 :- use of an adjustable amplifier) for amplifying the received continuous waveform from the receiving solenoid in proportion with an intensity of the waveform received at the receiving solenoid (clm. 1 :- information representative of an intensity of the near-field magnetic field, and the receiver further configured to sense a change in the at least one characteristic of the power coupling that is produced by a change of at least one physical parameter of the transmitter in response to the feedback signal).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Oswald by having the transmitter unit comprises a transmitting solenoid as taught by Levine in order to provide "Operation of the directional control steers the direction 117 of the maximum output magnetic field of the antenna--sometimes called the "main lobe" of field intensity" (col. 2 lines 55-57).

Regarding claim 3, Oswald in view of Levine teaches the system of claim 2, 
Levine additionally teaches in figure(s) 1 wherein both the transmitting solenoid (115) and the receiving solenoid (155) are oriented perpendicular to the wall (col. 1 line 52 - a wall, or any other separating medium 101) through the transmitter unit is being located, and wherein the receiving solenoid (155) is selected to be in resonance with the transmitting solenoid at a frequency of the continuous waveform (col. 4 lines 45-47 :- controller 105 to match to the resonant frequencies of the transmit and receive antennas).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Oswald by having both the transmitting solenoid and the receiving solenoid are oriented perpendicular as taught by Levine in order to provide "transmitter changes a resonant frequency of the transmitter based on the signal indicative of the feedback control." (clm. 21).

Regarding claim 4, Oswald in view of Levine teaches the system of claim 3, 
Levine additionally teaches in figure(s) 1 wherein the strength of the magnetic field generated by the transmitter unit at the location of the receiving circuitry is increased by resonant inductive coupling (clm. 1 - a transmitter that conveys power in the magnetic field via a power coupling between the receiver and the transmitter;  col. 1 lines 11-13 :- transmit and receiving antennas described here are operated at frequencies exactly equal to or close to their resonance) when the transmitting solenoid and the receiving solenoid are substantially axially aligned (col. 2 lines 55-57 :- Operation of the directional control steers the direction 117 of the maximum output magnetic field of the antenna--sometimes called the "main lobe" of field intensity).

Regarding claim 5, Oswald in view of Levine teaches the system of claim 1, 
Levine additionally teaches in figure(s) 1 wherein the transmitter unit further comprises an oscillator (oscillator 106) for generating the continuous waveform, and wherein the continuous waveform is an ultra-low frequency or lower frequency waveform (col. 7 lines 8-10 :-  power and signaling frequencies can be any value; however use of lower radio frequencies has several advantages).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Oswald by having the transmitter unit further comprises an oscillator as taught by Levine in order to provide "electrical skin depth of surface electric currents on conductors, such as the antenna coil, is greater at low frequency, so that the effective electric resistance of these conductors is lower and the Q and efficiency are greater" (col. 7 lines 15-20).

Regarding claim 7, Oswald in view of Levine teaches the system of claim 5, 
Levine additionally teaches in figure(s) 1 wherein the continuous waveform is a sawtooth or sinusoidal waveform (col. 7 line 2 :- substantially un-modulated sine carrier frequency waveform).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Oswald by having the continuous waveform is a sawtooth or sinusoidal waveform as taught by Levine in order to provide "transmitter changes the driving signal that sets the frequency of the magnetic field by using a digital bitstream to approximate a sine wave based on the digital bitstream" (clm. 23).

Regarding claim 11, Oswald teaches in figure(s) 1-29 a method for through-wall locating (col. 15 lines 25-30 :-  apparatus is operable to receive and detect signals through walls or floors, within walls or floors, from under the ground), the method comprising: 
positioning a transmitter unit (transmitter unit 104/antenna 118; figures 7,1) adjacent a desired location (location of object 102) on a first side of a wall (col. 40 lines 54 - through-wall sensing); 
transmitting a electromagnetic waveform (transmitted antenna signal 106 to electromagnetic antenna array;  col. 26 lines 60-61 :- a directional antenna is provided which is swept continuously across the detection space) from the transmitter unit (118/104); 
positioning a receiver unit (receiving unit 200/202 with receiver 210/antenna 212; figures 1,9-10) for detecting a location of the transmitter unit through the wall (col. 15 line 28 - receive and detect signals through walls or floors) adjacent the wall (col. 40 lines 54 - through-wall sensing) and on an opposite side of the wall (col. 40 line 54 :-  through-wall sensing; wall of detection area 108; figures 1-2) from the transmitter unit (118/104), the receiver unit comprising receiving circuitry (circuits 210,232,234,260 of 200) and an output (output 302) for outputting an indication of proximity (col. 29 lines 10-15 :- determine the displacement of the object …this can vary according to factors such as the number of and proximity of the receiving units); 
receiving, at the receiving circuitry of the receiver unit, the continuous electromagnetic waveform (106) output by the transmitter unit; 
generating the indication of proximity (col. 29 lines 1-15 :- relative timings can allow the angular position of the transmitter to be determined, delay would give an indication of the distance between the transmitter and the receiver) based at least partially on strength of a magnetic field (col. 2 lines 30-40 :- signal strength varies as 1/D.sup.2 (where D is the distance to the object being tracked) the receiving means has a dynamic range of greater than 15 dB, preferably greater than 20 dB, 25 dB, 27 dB or 30 dB) generated by the transmitter unit (118/104) at a location of the receiving circuitry (200); 
continuously outputting the indication of proximity at the output (output 302) while moving the receiver unit (200) along the wall (col. 31 line 44 :- movement of the transmitter relative to the receiving unit;  col. 15 lines 27-31 :- detect signals through walls or floors, having line-of-sight contact between the means for receiving and the object).
Oswald does not teach explicitly Continuous electromagnetic waveform from the transmitter unit.
However, Levine teaches in figure(s) 1 Continuous electromagnetic waveform from the transmitter unit (col. 7 lines 2-3 :- A substantially un-modulated sine carrier frequency waveform; col. 1 line 24 - travelling electromagnetic wave; 125 in fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Oswald by having Continuous electromagnetic waveform from the transmitter unit as taught by Levine in order to provide detection using appropriate electromagnetic wave from among limited possibilities of modulated vs unmodulated as evidenced by "In contrast to a modulated radio waveform having a non-zero bandwidth, the single frequency, nominally zero-bandwidth, power transmission sine wave can be advantageously used, via the methods described here, on frequencies that also carry communication signals, without significant degradation of said communication signals" (col. 7 lines 26-32).

Regarding claim 12, Oswald in view of Levine teaches the method of claim 11 
Levine additionally teaches in figure(s) 1 further comprising transmitting the continuous waveform using a transmitting solenoid (115) at the transmitter unit and receiving the continuous waveform at a receiving solenoid (155) at the receiving circuitry and amplifying the signal (col. 5 line 62 :- use of an adjustable amplifier) from the receiving solenoid in proportion with an intensity of the waveform received at the receiving solenoid (clm. 1 :- information representative of an intensity of the near-field magnetic field, and the receiver further configured to sense a change in the at least one characteristic of the power coupling that is produced by a change of at least one physical parameter of the transmitter in response to the feedback signal).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Oswald by having transmitting the continuous waveform using a transmitting solenoid as taught by Levine in order to provide "Operation of the directional control steers the direction 117 of the maximum output magnetic field of the antenna--sometimes called the "main lobe" of field intensity" (col. 2 lines 55-57).

Regarding claim 13, Oswald in view of Levine teaches the method of claim 12, 
Levine additionally teaches in figure(s) 1 wherein both the transmitting solenoid (115) and the receiving solenoid (155) are oriented perpendicular to the wall (col. 1 line 52 - a wall, or any other separating medium 101) through the transmitter unit is being located, and wherein the receiving solenoid (155) is selected to be in resonance with the transmitting solenoid at a frequency of the continuous waveform (col. 4 lines 45-47 :- controller 105 to match to the resonant frequencies of the transmit and receive antennas).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Oswald by having both the transmitting solenoid and the receiving solenoid are oriented perpendicular as taught by Levine in order to provide "transmitter changes a resonant frequency of the transmitter based on the signal indicative of the feedback control." (clm. 21).

Regarding claim 14, Oswald in view of Levine teaches the method of claim 11, 
Levine additionally teaches in figure(s) 1 wherein the transmitter comprises an oscillator (oscillator 106) for generating the continuous electromagnetic waveform, and wherein the continuous waveform is an ultra-low frequency or lower frequency waveform (col. 7 lines 8-10 :-  power and signaling frequencies can be any value; however use of lower radio frequencies has several advantages).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Oswald by having the transmitter unit further comprises an oscillator as taught by Levine in order to provide " electrical "skin depth" of surface electric currents on conductors, such as the antenna coil, is greater at low frequency, so that the effective electric resistance of these conductors is lower and the Q and efficiency are greater" (col. 7 lines 15-20).

Claim(s) 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oswald in view of Levine, and further in view of Lu et al. (US 20110295507).
Regarding claim 6, Oswald in view of Levine teaches the system of claim 5, 
Oswald does not teach explicitly wherein the continuous waveform is a square waveform at a frequency below 10Hz.
However, Lu teaches in figure(s) 1-12 wherein the continuous waveform is a square waveform at a frequency below 10Hz (para. 46 -  six frequencies of 2.0 Hz, 1.0 Hz, 0.5 Hz, 0.25 Hz, 0.125 Hz and 0.0625 Hz were utilized to generate the model 518, figure 10; para. 53 - selected from a waveform family or waveform families e.g., square waveforms; figure 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Oswald by having wherein the continuous waveform is a square waveform as taught by Lu in order to provide "a transmitter, which may be pulled by a vessel along the geophysical survey line." (abstract).

Regarding claim 15, Oswald in view of Levine teaches the method of claim 14, 
Oswald does not teach explicitly wherein the continuous electromagnetic waveform is a square waveform.
However, Lu teaches in figure(s) 1-12 wherein the continuous electromagnetic waveform is a square waveform (para. 46 -  six frequencies of 2.0 Hz, 1.0 Hz, 0.5 Hz, 0.25 Hz, 0.125 Hz and 0.0625 Hz were utilized to generate the model 518, figure 10; para. 53 - selected from a waveform family or waveform families e.g., square waveforms; figure 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Oswald by having wherein the continuous electromagnetic waveform is a square waveform as taught by Lu in order to provide "a transmitter, which may be pulled by a vessel along the geophysical survey line." (abstract).

Claim(s) 8-9 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Oswald in view of Levine, and further in view of Culpepper et al. (US 5657026).
Regarding claim 8, Oswald in view of Levine teaches the system of claim 1, 
Oswald in view of Levine does not teach explicitly wherein the output is an audio amplifier for amplifying the continuous waveform proportionally to the magnetic field strength at the receiving circuitry and outputting the amplified continuous waveform as audio, wherein the characteristic of the indication of the proximity is a volume, frequency, sharpness, or pitch of the audio.
However, Culpepper teaches in figure(s) 1 wherein the output is an audio amplifier for amplifying the continuous waveform proportionally to the magnetic field strength at the receiving circuitry and outputting the amplified continuous waveform as audio (audio amplifier 147; figure 8), wherein the characteristic of the indication of the proximity is a volume, frequency, sharpness, or pitch of the audio (col. 3 lines 30-35 :- audible tone signal is also provided to indicate to the vehicle operator when a transmitter signal is being detected; col. 5 lines 60-65 :- audio tone filter/detector).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Oswald by having wherein the output is an audio amplifier for amplifying the continuous waveform proportionally to the magnetic field strength at the receiving circuitry and outputting the amplified continuous waveform as audio, wherein the characteristic of the indication of the proximity is a volume, frequency, sharpness, or pitch of the audio as taught by Culpepper in order to provide "apparatus for locating and tracking a portable transmitter that may be deposited with currency or other items desired to be tracked …a variable audio gain block which is controlled by a DC signal from the microcontroller" (abstract, col. 13 lines 60-65).

Regarding claim 9, Oswald in view of Levine teaches the system of claim 8, 
Oswald does not teach explicitly wherein the continuous waveform is a square waveform and the volume and sharpness of the audio output varies based on location of the receiving circuitry.
However, Culpepper teaches in figure(s) 1 wherein the continuous waveform is a square waveform and the volume and sharpness of the audio output varies based on location of the receiving circuitry (col. 14 lines 10-14 :- audible alarm 148 is coupled to audio amplifier 147 and is varied to generate a square wave in the range of 230 Hz-1760 Hz; figure 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Oswald by having wherein the continuous waveform is a square waveform and the volume and sharpness of the audio output varies based on location of the receiving circuitry as taught by Culpepper in order to provide "apparatus for locating and tracking a portable transmitter that may be deposited with currency or other items desired to be tracked," (abstract).

Regarding claim 16, Oswald in view of Levine teaches the method of claim 11, 
Oswald in view of Levine does not teach explicitly wherein the output comprises an audio amplifier for amplifying the continuous waveform proportionally to the magnetic field strength at the receiving circuitry and outputting the amplified continuous waveform as audio, wherein the continuous output of the audio while moving the receiver results in audible changes in the indication of proximity based on a corresponding change in magnetic field strength.
However, Culpepper teaches in figure(s) 1 wherein the output comprises an audio amplifier for amplifying the continuous waveform proportionally to the magnetic field strength at the receiving circuitry  and outputting the amplified continuous waveform as audio (audio amplifier 147; figure 8), wherein the continuous output of the audio while moving the receiver results in audible changes in the indication of proximity based on a corresponding change in magnetic field strength (col. 3 lines 30-35 :- audible tone signal is also provided to indicate to the vehicle operator when a transmitter signal is being detected; col. 5 lines 60-65 :- audio tone filter/detector).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Oswald by having wherein the output is an audio amplifier for amplifying the continuous waveform proportionally to the magnetic field strength at the receiving circuitry and outputting the amplified continuous waveform as audio, wherein the characteristic of the indication of the proximity is a volume, frequency, sharpness, or pitch of the audio as taught by Culpepper in order to provide "apparatus for locating and tracking a portable transmitter that may be deposited with currency or other items desired to be tracked …a variable audio gain block which is controlled by a DC signal from the microcontroller" (abstract, col. 13 lines 60-65).

Regarding claim 17, Oswald in view of Levine teaches the method of claim 16, 
Oswald does not teach explicitly wherein the indication of the proximity is a volume, frequency, sharpness or pitch of the audio.
However, Culpepper teaches in figure(s) 1 wherein the indication of the proximity is a volume, frequency, sharpness or pitch of the audio (col. 14 lines 10-14 :- audible alarm 148 is coupled to audio amplifier 147 and is varied to generate a square wave in the range of 230 Hz-1760 Hz; figure 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Oswald by having wherein the indication of the proximity is a volume, frequency, sharpness or pitch of the audio as taught by Culpepper in order to provide "apparatus for locating and tracking a portable transmitter that may be deposited with currency or other items desired to be tracked," (abstract).

Regarding claim 18, Oswald as modified by Levine and Culpepper teaches the method of claim 17 
Oswald as modified by Levine and Culpepper additionally teaches comprising moving the receiver unit along the wall to identify a location along the wall where the volume of the audio is at a local maximum (col. 19 lines 10-15 :- The A.C. magnetic fields generated will attenuate along the distance .zeta. which is the distance of investigation along a line from point up to point Q, the center of the sensor in the first cased borehole; figure 7 of Levine; variable gain amplified audio 147,148; figure 8 of Culpepper).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Oswald by having teaches comprising moving the receiver unit along the wall to identify a location along the wall where the volume of the audio is at a local maximum "apparatus for locating and tracking a portable transmitter that may be deposited with currency or other items desired to be tracked," (abstract).

Regarding claim 19, Oswald as modified by Levine and Culpepper teaches the method of claim 17, 
Oswald additionally teaches in figure(s) 1-29 wherein the continuous waveform is a square waveform (col. 28 line 56 -  pulses are emitted at a characteristic pulse repetition frequency PRF; figures 1-2,7), the method comprising moving the receiver unit along the wall to identify a location along the wall (col. 35 lines 52-56 :- If the object or receiver is moving then the pulse length is changed, in certain circumstances, in the course of a set of measurements, depending on the change in relative distance of the object from the receiver) where the volume of the audio is greatest or the audio pulses are sharpest (col. 48 lines 44-47 :- find the maximum in the subwindow, and works right to left in the subwindow, recording the last peak feature seen above threshold. Thus the most likely direct path candidate is selected; col. 41 lines 49-51 :- communication could consist of data collected from sensors fitted to the tag, tag control information and/or real time audio/video data).

Claim(s) 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oswald in view of Levine, and further in view of Besio et al. (US 20120286785).
Regarding claim 10, Oswald in view of Levine teaches the system of claim 1, 
Oswald does not teach explicitly the transmitter unit further comprising a permanent magnet for fixing the transmitter unit to a wall through which the system is being used to locate.
However, Besio teaches in figure(s) 1-25 the transmitter unit further comprising a permanent magnet for fixing the transmitter unit to a wall through which the system is being used to locate (para. 67 - A pole piece 22 is mounted to the side of each permanent magnet 21 that faces towards the patient receiving cavity 3, and an end plate 24; figures 6,15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Oswald by having the transmitter unit further comprising a permanent magnet for fixing the transmitter unit to a wall through which the system is being used to locate as taught by Besio in order to provide "A Magnetic Resonance apparatus includes a 3D structure having a cavity for receiving a body under examination" (abstract).
 
Regarding claim 20, Oswald in view of Levine teaches the method of claim 11 
Oswald does not teach explicitly further comprising fixing the transmitter to the desired location on the first side of the wall by way of a permanent magnet.
However, Besio teaches in figure(s) 1-25 further comprising fixing the transmitter to the desired location on the first side of the wall by way of a permanent magnet (para. 67 - A pole piece 22 is mounted to the side of each permanent magnet 21 that faces towards the patient receiving cavity 3, and an end plate 24; figures 6,15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Oswald by having further comprising fixing the transmitter to the desired location on the first side of the wall by way of a permanent magnet as taught by Besio in order to provide "A Magnetic Resonance apparatus includes a 3D structure having a cavity for receiving a body under examination" (abstract).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 See the List of References cited in the US PT0-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is aLevineable through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AKM ZAKARIA/

Primary Examiner, Art Unit 2868